DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR ASSEMBLIES WITH ANTENNA ARRAYS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-31 of copending Application No. 16/443,332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 16/443,299 
Claim 2 of Application 16/443,299 and claim 3 of Application No. 16/443,332 teaches further comprising a first substrate, wherein the first receive antenna array, the 
Claim 3 of Application 16/443,299 and claim 4 of Application No. 16/443,332 teaches further comprising: a first microstrip feed that connects the transmit antenna array to the diode; and a second microstrip feed that connects the first receive antenna array and the second receive antenna array to the diode. 
Claim 4 of Application 16/443,299 and claim 5 of Application No. 16/443,332 teaches wherein the first receive antenna array and the second receive antenna array operate in a W-band, and wherein the transmit antenna array operates in an X-band. 
Claim 8 of Application 16/443,299 and claim 6 of Application No. 16/443,332 teaches further comprising at least one cavity disposed within at least one substrate underneath at least a portion of one or more of the first receive antenna array, the second receive antenna array, or the transmit antenna array.
	Claim 10 of Application 16/443,299 and claim 7 of Application No. 16/443,332 teaches further comprising: a vent channel formed through and extending within the at least one substrate, wherein the vent channel is fluidly connected to the first cavity; and a vent outlet formed within the at least one substrate, wherein the vent outlet is fluidly connected to the vent channel.
	Claim 11 of Application 16/443,299 and claim 26 of Application No. 16/443,332 teaches wherein the at least one cavity comprises a first cavity within the at least one substrate underneath at least a portion of the transmit antenna array.
Claim 12 of Application 16/443,299 and claim 26 of Application No. 16/443,332 teaches wherein the at least one cavity comprises: a first cavity within the at least one 
Claim 13 of Application 16/443,299 and claim 8 of Application No. 16/443,332 teaches further comprising at least one diaphragm positioned over the at least one cavity. 
Claim 14 of Application 16/443,299 and claim 9 of Application No. 16/443,332 teaches further comprising a first substrate that is a P-type doped semiconductor substrate. 
Claim 15 of Application 16/443,299 and claim 10 of Application No. 16/443,332 teaches wherein a first N-type impurity is doped on the first substrate. 
Claim 16 of Application 16/443,299 and claim 11 of Application No. 16/443,332 teaches wherein a second N-type impurity is doped on the first N-type impurity to form, at least in part, the diode. 
Claim 17 of Application 16/443,299 and claim 12 of Application No. 16/443,332 teaches further comprising an oxidation layer deposited over the first substrate. 
Claim 18 of Application 16/443,299 and claim 13 of Application No. 16/443,332 teaches wherein a metal is deposited over the oxidation layer to form the first receive antenna array, the second receive antenna array, a first microstrip feed, a second microstrip feed, the transmit antenna array, and electrical contacts. 
Claim 19 of Application 16/443,299 and claim 14 of Application No. 16/443,332 teaches further comprising a first cavity, a vent channel, and a vent outlet formed into the first substrate. 

Claim 21 of Application 16/443,299 and claim 16 of Application No. 16/443,332 teaches further comprising a first substrate that is an intrinsic semiconducting substrate.
Claim 22 of Application 16/443,299 and claim 17 of Application No. 16/443,332 teaches wherein the first substrate is doped with a first P-type impurity. 
Claim 23 of Application 16/443,299 and claim 18 of Application No. 16/443,332 teaches wherein a first N-type impurity doped over a portion of the first P-type impurity on the first substrate. 
Claim 24 of Application 16/443,299 and claim 19 of Application No. 16/443,332 teaches wherein a second P-type impurity is doped over a portion of the first N-type impurity to define, at least in part, the diode. 
Claim 25 of Application 16/443,299 and claim 20 of Application No. 16/443,332 teaches further comprising a passivation layer deposited over the first substrate. 
Claim 26 of Application 16/443,299 and claim 21 of Application No. 16/443,332 teaches further comprising a first metal layer that forms electronic contacts deposited over the passivation layer. 
Claim 27 of Application 16/443,299 and claim 22 of Application No. 16/443,332 teaches further comprising a second metal layer that forms a microstrip feed network deposited over the first metal layer. 

Claim 29 of Application 16/443,299 and claim 24 of Application No. 16/443,332 teaches wherein the pressure sensor assembly further comprises a fourth metal layer that forms the first receive antenna array, the second receive antenna array, and the transmit antenna array on a second substrate. 
Claim 30 of Application 16/443,299 and claim 25 of Application No. 16/443,332 teaches further comprising at least one cavity formed in the first substrate or the second substrate. 
Claim 31 of Application 16/443,299 and claim 26 of Application No. 16/443,332 teaches wherein the at least one cavity comprises: a first cavity formed in the first substrate underneath at least a portion of the transmit antenna array; and a second cavity formed in the second substrate underneath at least a portion of one or both of the first receive antenna array or the second receive antenna array. 
Claim 32 of Application 16/443,299 and claim 27 of Application No. 16/443,332 teaches wherein the first substrate is bonded to the second substrate. 
Claim 33 of Application 16/443,299 and claim 28 of Application No. 16/443,332 teaches a pressure sensor assembly, comprising: at least one substrate; a backside ground plane coupled to the at least one substrate; a first receive antenna array disposed on the at least one substrate, wherein the first receive antenna array is configured to receive a first signal at a first frequency; a second receive antenna array disposed on the at least one substrate, wherein the second receive antenna array is 
Claim 34 of Application 16/443,299 and claim 29 of Application No. 16/443,332 teaches wherein the first receive antenna array and the second receive antenna array operate in a W-band, and wherein the transmit antenna array operates in an X-band. 
Claim 36 of Application 16/443,299 and claim 30 of Application No. 16/443,332 teaches further comprising: a vent channel formed through and extending within the at least one substrate, wherein the vent channel is fluidly connected to the first cavity; and a vent outlet formed within the at least one substrate, wherein the vent outlet is fluidly connected to the vent channel.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al (US 4780724 A).
In regards to claim 40, Sharma et al teaches an assembly comprising at least one substrate (712); a first receive antenna array (i.e. one of four patch antennas) disposed on the at least one substrate (712); a second receive antenna array (i.e. second of four patch antennas) disposed on the at least one substrate (712) (Column 7, lines 1-22; Figure 7); a diode disposed on or within the at least one substrate (712) wherein the diode coupled to both the first receive antenna array (i.e. one of four patch antennas) and the second receive antenna array (i.e. second of four patch antennas); and a transmit antenna array disposed on the at least one substrate (712) wherein the transmit antenna array is coupled to the diode (Column 7, lines 29-68; Figure 8).

Allowable Subject Matter
There is no prior art rejection for claims 1-39; however, the Examiner cannot comment on their allowability until the statutory double patenting is satisfactorily address. 
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 1, Sharma et al teaches an assembly comprising at least one substrate (712); a first receive antenna array (706, i.e. one of four patch antennas) disposed on the at least one substrate (712); a second receive antenna array (706, i.e. second of four patch antennas) disposed on the at least one substrate (712) (Column 7, lines 1-22; Figure 7); a diode disposed on or within the at least one substrate (712) wherein the diode coupled to both the first receive antenna array (706, i.e. one of four patch antennas) and the second receive antenna array (706, i.e. second of four patch antennas); and a transmit antenna array (790) disposed on the at least one substrate (712) wherein the transmit antenna array is coupled to the diode (Column 7, lines 29-68; Figure 8).
However Sharma et al does not teach the structural limitation of a pressure sensor array further comprising the diode being configured to receive the first signal at the first frequency and the second signal at the second frequency and output a third signal at a third frequency that is a difference between the first frequency and the second frequency and a transmit antenna array coupled to the diode wherein the transmit antenna array being configured to receive the third signal at the third frequency and output the third signal at the third frequency in combination with the remaining limitations of independent claim 1 upon overcoming the rejection on the ground of 
In the Examiner’s opinion in regards to claim 33, Sharma et al teaches an assembly comprising at least one substrate (712); a first receive antenna array (706, i.e. one of four patch antennas) disposed on the at least one substrate (712); a second receive antenna array (706, i.e. second of four patch antennas) disposed on the at least one substrate (712) (Column 7, lines 1-22; Figure 7); a diode disposed on or within the at least one substrate (712) wherein the diode coupled to both the first receive antenna array (706, i.e. one of four patch antennas) and the second receive antenna array (706, i.e. second of four patch antennas); and a transmit antenna array (790) disposed on the at least one substrate (712) wherein the transmit antenna array is coupled to the diode (Column 7, lines 29-68; Figure 8).
However Sharma et al does not teach the structural limitation of a pressure sensor array further comprising a transmit antenna array disposed on the at least one substrate, wherein the transmit antenna array is coupled to the diode, wherein the transmit antenna array is configured to receive the third signal at the third frequency and output the third signal at the third frequency; a first microstrip feed that connects the transmit antenna array to the diode; a second microstrip feed that connects the first receive antenna array and the second receive antenna array to the diode; and at least one cavity disposed within the at least one substrate underneath at least a portion of one or more of the first receive antenna array, the second receive antenna array, or the transmit antenna array.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/J.L.J/Examiner, Art Unit 2856